DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
	The amendment filed on 10/13/2021 has been entered.  Claims 1-14 are pending in the application.  Claims 15-25 are cancelled.  The amendment to the abstract overcomes the objection previously set forth in the Non-Final Office Action mailed on 7/14/2021.

Information Disclosure Statement
The information disclosure statements (IDS) submitted on 9/18/2019, 10/2/2020, 11/6/2020, 1/4/2021, 2/4/2021, 5/13/2021, and 10/13/2021 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Objections
Claims 1 and 12 are objected to because of the following informalities:  
-Claim 1, line 19: please correct “the proximal end and the distal end” to “the proximal end of the proximal transfer tube and the distal end of the proximal transfer tube”

-Claim 12, line 3: please correct “the lumen” to “the lumen of the proximal transfer tube”
Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 4-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bonnette et al. (US 2017/0252057 A1).
Regarding claim 1, Bonnette discloses a vacuum transfer tool (see Fig. 1-3) for maintaining a vacuum (see par. [0119]) within an extendable catheter (note: an extendable catheter is only functionally required and not structurally required.  Bonnette discloses its device as receiving various accessory devices at hemostatic nut 14 (see par. [0135]-[0136]), some of which are tubular shaped and can be considered a catheter 
	a proximal transfer tube (backloading manifold 12) comprising a proximal end (end of backloading manifold 12 at hemostatic nut 14), a distal end (end of backloading manifold 12 at manifold extension 42), a lumen (lumen through central body 34 of backloading manifold 12) extending from the proximal end (end of backloading manifold 12 at hemostatic nut 14) to the distal end (end of backloading manifold 12 at manifold extension 42), and an aspiration port (exhaust branch 36) in fluid communication with the lumen (lumen through central body 34 of backloading manifold 12) (see par. [0119]), the aspiration port (exhaust branch 36) being positioned between the proximal end (end of backloading manifold 12 at hemostatic nut 14) and the distal end (end of backloading manifold 12 at manifold extension 42) (see par. [0119], Fig. 2); 
	a distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) comprising a proximal end (end of strain relief 16 at proximally located strain relief mounting cavity 58), a distal end (flexible tapered tip 26), and a lumen (passageway 60, catheter lumen 110, and lumen 112) extending from the proximal end (end of strain relief 16 at proximally located strain relief mounting cavity 58) to the distal end (flexible tapered tip 26) (see Fig. 3), and an aspiration port (inflow orifice 24) in fluid communication with the lumen (passageway 60, catheter lumen 110, and lumen 112) (see par. [0117] and [0131], Fig. 3), the aspiration port (inflow orifice 24) being positioned between the proximal end (end of strain relief 16 at proximally 
	wherein the distal end (end of backloading manifold 12 at manifold extension 42) of the proximal transfer tube (backloading manifold 12) is removably connectable to the proximal end (end of strain relief 16 at proximally located strain relief mounting cavity 58) of the distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) (via mechanical interface between manifold extension 42 and proximally located strain relief cavity 58 (see par. [0122]).  Backloading manifold 12 and strain relief 16 are separate pieces which can be secured mechanically (see par. [0122]), therefore backloading manifold 12 and strain relief 16 are also removable from each other); 
	wherein the distal end (flexible tapered tip 26) of the distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) is directly or indirectly connectable to a proximal end of a catheter (note: this is a functional limitation and is not structurally required.  Flexible tapered tip 26 could indirectly or directly connect around or within a catheter with a smaller or larger diameter than flexible tapered tip 26); 
	wherein the proximal end (end of backloading manifold 12 at hemostatic nut 14) of the proximal transfer tube (backloading manifold 12) comprises a proximal sealing port (hemostatic nut 14) configured to receive and form a fluid seal around an extendable catheter segment (see par. [0135]-[0136], [0152], [0173], [0183], [0237]; hemostatic valve 88 of hemostatic nut 14 can directly seal around any inserted 
	wherein the proximal transfer tube (backloading manifold 12) is configured to form a sealed space between the proximal end (end of backloading manifold 12 at hemostatic nut 14) and the distal end (end of backloading manifold 12 at manifold extension 42) around the extendable catheter segment (see par. [0135]-[0136], [0152], [0173], [0183], [0237]; hemostatic valve 88 of hemostatic nut 14 can directly seal around any inserted accessory devices, including the tubular-shaped accessory devices which can be considered catheters); and
	wherein the distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) is configured to receive the extendable catheter segment (tubular accessory device, see par. [0135]-[0136], [0152], [0173], [0183], [0237]) from the proximal transfer tube (backloading manifold 12) (see par. [0135]) and position the extendable catheter segment (tubular accessory device, see par. [0135]-[0136], [0152], [0173], [0183], [0237]) within a lumen of the catheter (note: this is a functional limitation and is not structurally required.  Any accessory device with a diameter smaller than the flexible tapered tip 26 and any catheter directly/indirectly attached within/around the flexible tapered tip 26 can receive the accessory device).

	Regarding claim 4, Bonnette discloses the vacuum transfer tool of claim 1, wherein the distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) is removably connectable directly or indirectly to the proximal end of the catheter (note: this is a functional limitation and is not structurally 

Regarding claim 5, Bonnette discloses the vacuum transfer tool of claim 1, wherein the distal end (end of backloading manifold 12 at manifold extension 42) of the proximal transfer tube (backloading manifold 12) comprises an introducer (manifold extension 42) configured to be received within the lumen (passageway 60, catheter lumen 110, and lumen 112) of the distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) (see par. [0122], Fig. 3).

	Regarding claim 6, Bonnette discloses the vacuum transfer tool of claim 5, wherein the introducer (manifold extension 42) comprises a rigid tubular body (see Fig. 3, par. [0121] and [0184]-[0185], backloading manifold 12 can be made of rigid metals/polymers).

	Regarding claim 7, Bonnette discloses the vacuum transfer tool of claim 6, wherein the introducer (manifold extension 42) comprises a step (see annotated Fig. 3 below) adjacent the rigid tubular body (see Fig. 3), the step (see annotated Fig. 3 below) configured to abut the proximal end (end of strain relief 16 at proximally located strain relief mounting cavity 58) of the distal transfer tube (strain relief 16, braided catheter tube 18, and smooth catheter tube assembly 19) (see Figs. 3 and 5, par. [0122]).

    PNG
    media_image1.png
    329
    448
    media_image1.png
    Greyscale


Regarding claim 8, Bonnette discloses the vacuum transfer tool of claim 1, wherein the proximal sealing port (hemostatic nut 14) of the proximal transfer tube (backloading manifold 12) is a rotating hemostasis valve (see par. [0118] and [0124]).	

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-3 and 9-12 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US 2017/0252057 A1), as applied to claims 1 and 5 above, in view of Stevens et al. (US 5,935,112 A).
Regarding claim 2, Bonnette discloses the vacuum transfer tool of claim 1.  However, Bonnette fails to state that the proximal end of the distal transfer tube comprises a fluid sealing port.
	Stevens teaches a vacuum transfer tool (see Fig. 9) wherein the proximal end (proximal end 16) of the distal transfer tube (tubular body 300) comprises a fluid sealing port (valve assembly 302) (see col. 16 lines 51-67 and col. 17 lines 1-6).
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum transfer tool of Bonnette to include fluid sealing port on the distal transfer tube of Bonnette as taught by Stevens in order to provide an additional sealed access with additional fluid communication within the tool (see Stevens col. 16 lines 51-67 and col. 17 lines 1-6).

Regarding claim 3, modified Bonnette teaches the vacuum transfer tool of claim 2 substantially as claimed.  Stevens further teaches that the fluid sealing port (valve assembly 302 – see modifications to claim 2 in view of Stevens above) is a self-sealing port (see Stevens col. 16 lines 51-67 and col. 17 lines 1-6).

Regarding claim 9, Bonnette discloses the vacuum transfer tool of claim 5 substantially as claimed.  However, Bonnette fails to state wherein the proximal transfer tube comprises a rotating hemostasis valve between the introducer and the aspiration port configured to help form the sealed space.
	Stevens teaches a vacuum transfer tool (see Fig. 9) wherein the proximal transfer tube (adaptor 298) comprises a rotating hemostasis valve (valve assembly 302) 
Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum transfer tool of Bonnette to include a rotating hemostasis valve between the introducer and the aspiration port of Bonnette as taught by Stevens in order to provide an additional sealed access with additional fluid communication within the tool (see Stevens col. 16 lines 51-67 and col. 17 lines 1-6).

Regarding claim 10, Bonnette discloses the vacuum transfer tool of claim 1, wherein the proximal transfer tube (backloading manifold 12) comprises a rotating hemostasis valve (see par. [0118] and [0124]) positioned on a side (see Fig. 1) of the aspiration port (exhaust branch 36), the rotating hemostasis valve (see par. [0118] and [0124]) configured to form the sealed space when closed (see par. [0118 and [0124]) and configured to secure the extendable catheter segment (tubular accessory device) to the proximal transfer tube (backloading manifold 12) when closed such that movement of the proximal transfer tube (backloading manifold 12) simultaneously moves the extendable catheter segment (tubular accessory device) (see par. [0088], the tubular accessory device when inserted directly into the hemostatic valve of hemostasis nut 14 is mechanically sealed by hemostasis valve 88 such that any movement of backloading manifold 12 would also move the tubular accessory device).

	Stevens teaches a vacuum transfer tool (see Fig. 9) wherein the proximal transfer tube (adaptor 298) comprises two rotating hemostasis valves (valve assembly 20 and valve assembly 302) on opposite sides of the aspiration port (supplemental access tube 22) (see Fig. 9, col. 16 lines 51-67 and col. 17 lines 1-6). 
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify the vacuum transfer tool of Bonnette to include another rotating hemostasis valve on the opposite side of the aspiration port of Bonnette as taught by Stevens in order to provide an additional sealed access with additional fluid communication within the tool (see Stevens col. 16 lines 51-67 and col. 17 lines 1-6).

Regarding claim 11, Bonnette discloses the vacuum transfer tool of claim 1.  However, Bonnette fails to state that at least portions of the proximal transfer tube and/or the distal transfer tube are transparent.
	Stevens teaches a vacuum transfer tool (see Fig. 10) wherein at least portions of the proximal transfer tube (valve assembly 312) and the distal transfer tube (tubular body 300) are transparent (see col. 18 lines 57-65).
	Therefore, it would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to modify at least portions of the proximal transfer tube and/or the distal transfer tube of Bonnette to be transparent as taught by Stevens in order to allow for relatively easy molding, moderate flexibility, and 

	Regarding claim 12, modified Bonnette teaches the vacuum transfer tool of claim 11 substantially as claimed.  Bonnette further teaches that the proximal transfer tube (backloading manifold 12) is configured to allow visual determination of the positioning of the proximal end of the extendable catheter segment (tubular access device) within a portion of the lumen (lumen through central body 34 of backloading manifold 12) corresponding to the sealed space (see modifications of claim 11 in view of Stevens above – the proximal transfer tube (i.e. backloading manifold 12) of Bonnette has been previously modified by Stevens to be transparent to allow visibility through the proximal transfer tube, Stevens col. 18 lines 57-65). 

Claims 13-14 are rejected under 35 U.S.C. 103 as being unpatentable over Bonnette et al. (US 2017/0252057 A1), as applied to claim 1 above, in view of Zadno-Azizi et al. (US 2002/0016565 A1).
Regarding claim 13, Bonnette discloses the vacuum transfer tool of claim 1.  However, Bonnette fails to explicitly state the vacuum transfer tool further comprising the catheter.
	Zadno-Azizi teaches a vacuum transfer tool (see Fig. 7) further comprising a catheter (separate distal catheter attached to distal tubular body 236 at 238/240/244 – see Fig. 7, par. [0078]).


Regarding claim 14, modified Bonnette teaches the vacuum transfer tool of claim 13 substantially as claimed.  Bonnette further teaches the vacuum transfer tool further comprising the extendable catheter segment (tubular accessory device, see par. [0135]-[0136], [0152], [0173], [0183], [0237]).

Response to Arguments
Applicant’s arguments, see Remarks, filed 10/13/2021, with respect to the rejection(s) of claim(s) 1 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of 35 U.S.C. 102(a)(1).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AVERY SMALE whose telephone number is (571)270-7172. The examiner can normally be reached Mon.-Fri. 8:00-4:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/AVERY SMALE/Examiner, Art Unit 3783                                                                                                                                                                                                        /AMBER R STILES/Primary Examiner, Art Unit 3783